            Case 1:17-cr-00635-VEC Document 15 Filed 10/06/20 Page 1 of 2
                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #:
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 10/6/2020
 ------------------------------------------------------------ X
 UNITED STATES OF AMERICA,                                    :
                                                              : 17-CR-635 (VEC)
                 -against-                                    :
                                                              :     ORDER
                                                              :
 RODOLFO CHECO,                                               :
                                                              :
                                          Defendant.          :
 ------------------------------------------------------------ X
VALERIE CAPRONI, United States District Judge:

        WHEREAS sentencing is scheduled for October 6, 2020, at 11:00 a.m. in Courtroom 443 of

the Thurgood Marshall U.S. Courthouse;

        IT IS HEREBY ORDERED that the public may dial-in to the proceeding using (888) 363-4749 //

Access code: 3121171# // Security code: 0635#. All of those accessing the conference are reminded that

recording or rebroadcasting of the proceeding is prohibited by law.

        IT IS FURTHER ORDERED that per the SDNY COVID-19 COURTHOUSE ENTRY

PROGRAM, any person who appears at any SDNY courthouse must complete a questionnaire and have

his or her temperature taken. Please see the instructions, attached. Completing the questionnaire ahead of

time will save time and effort upon entry. Only those individuals who meet the entry requirements

established by the questionnaire will be permitted entry. Please contact chambers promptly if you or your

client (if attending the proceeding) does not meet the requirements.

        SO ORDERED.


Dated: October 6, 2020
      New York, NY
                                                                  ___________________________
                                                                     VALERIE CAPRONI
                                                                  United States District Judge
         Case 1:17-cr-00635-VEC Document 15 Filed 10/06/20 Page 2 of 2




All members of the public, including attorneys, appearing at a Southern District of New York
courthouse must complete a questionnaire and have their temperature taken before being
allowed entry into that courthouse.
On the day you are due to arrive at the courthouse, click on the following weblink, or scan the
following QR code with a mobile device camera to begin the enrollment process. Follow the
instructions and fill out the questionnaire. If your answers meet the requirements for entry, you
will be sent a QR code to be used at the SDNY entry device at the courthouse entrance.
                               https://app.certify.me/SDNYPublic




Note: If you do not have a mobile phone or mobile phone number, you must complete
the questionnaire and temperature screening at an entry device at the courthouse.




                                              2 of 2
